Title: To George Washington from Thomas Jefferson, 25 March 1793
From: Jefferson, Thomas
To: Washington, George

 

[Philadelphia] Mar. 25. 1793.

The Director of the mint having given in to the Secretary of state a general statement of the monies hitherto received for the mint, to wit 15,000 Dollars from the Treasury, and 170.25 D. the proceeds of certain articles sold, as also of the expenditures of the mint amounting to 16,233.46 D. with an application for a further sum of 5000. Dollars the same are respectfully laid before the President.

Th: Jefferson

